     Case 1:19-cv-03283-DLC Document 166 Filed 03/22/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :
                                       :
                         Plaintiff,    :              19cv3283 (DLC)
                                       :
               -v-                     :                   Order
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The parties have agreed and the Court has ordered the

exchange of certain discovery material regarding some of

plaintiff’s clients pursuant to a protocol.       The first condition

of the protocol requires the defendants to:

     Identify by name only, any clients from TransPerfect’s
     top 100 clients as of 2016, as identified in
     TPG.LIOX00106013, to which Lionbridge submitted one or
     more proposals between January 1, 2017 and the date of
     TransPerfect’s Complaint.

(Emphasis supplied.)

     In a letter of March 17, the plaintiff notified the Court

that the defendants had refused to produce revenue and pricing

information (the “Data”) for two of TransPerfect’s clients (the

“Two Clients”).   In a letter of March 19, the defendants offered

to produce the Data regarding the Two Clients for the period

from January 1, 2017, even though they contend they had not
     Case 1:19-cv-03283-DLC Document 166 Filed 03/22/21 Page 2 of 2


submitted “proposals” to them, on the condition that the

plaintiffs provide defendants with the reciprocal data under the

protocol for the Two Clients concurrently with the defendants’

production.   Accordingly, it is hereby

     ORDERED that the plaintiff shall notify the defendants by

noon on Tuesday, March 23 whether it will produce to the

defendants reciprocal Data for the Two Clients.        Assuming there

is such agreement,

     IT IS FURTHER ORDERED that the parties shall exchange the

information by Wednesday, March 24 at 2:00 pm, unless they agree

to an earlier time.

Dated:    New York, New York
          March 22, 2021


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   2
